DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-20, filed October 4, 2019, which are pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, multiple first parts (claim 10), a button configuration (claim 12), the linear attachment zone extending a least about half the circumference of the circular section of the first part (claim 14), the linear attachment zone extending substantially about all of the circumference of the circular section of the first part (claim 15), a power source (claim 19), and one or more visual and sound outputs (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claims 1, 6, 9, and 17 are objected to because of the following informalities:  
Claim 1 recites, “a.”, “i.”, “ii.”, etc., however periods should not appear in the middle of a claim limitation and Examiner respectfully suggests amending to recite, “a)”, “i)”, “ii)”, etc.;
Claim 1 recites the limitation "the head" in line 3.  There is insufficient antecedent basis for this limitation in the claim;
Claim 6 is a duplicate of claim 2 and should be cancelled, but Examiner respectfully reminds Applicant to update the dependency of any claims depending from claim 6;
Claim 9, line 2 should recite, “[[a]] the wearer…”;
Claim 17 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder Such claim limitation(s) is/are: “at least two receiving parts” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
	Claims 2 and 6 are indefinite as each recites, “wherein said first part comprises at least four said first connectors.”  As claim 1 recites, “one or more first connectors” it is unclear if claim 2 is claiming four of the one or more first connectors or that the one or more first connectors comprises four.  Examiner respectfully suggests amending to recite, “wherein one or more first connectors comprises at least four connectors.”
	Claim 3 is indefinite as it recites, “wherein said one or more second connectors of said second part mates to each said one or more first connectors of said first part.”  It is unclear if “said one or more first connectors of said first part” is the at least four connectors recited in claim 2 or different connectors.  Further if is unclear if each of the second connectors mates to one first connector, and each of the second connectors mates to a second first connector.  Examiner respectfully suggests amending to recite, “wherein said one or more second connectors of said second partcomprises at least four connectors, each one of the at least four connectors of said second part mates to a corresponding connector of the at least four connectors of the first part.”
	Claim 4 is indefinite as it recites, “said one or more first connectors of said first part are magnetized.”  It is unclear if “said one or more first connectors of said first part” is referring to the at least four connectors recited in claim 2 or otherwise.  Examiner respectfully suggests amending to recite, “said at least four 
Claim 5 recites the limitation "said magnetized attachment zones" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted “said magnetized attachment zones” to be referring to “said at least four magnetized connectors of said first part”.
Claim 5 is indefinite as it recites, “wherein said second connectors of said second part comprise attachable material to said magnetized attachment zones.” As claim 1 recites, “one or more second connectors”, and Applicant has not claimed them otherwise in claims 2-4, it is unclear if one or a plurality of second connectors is required.  
Claim 7 recites the limitation "said attachable material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what structure “said attachable material” is referring to.  
Claim 7 is indefinite as it recites, “wherein said attachable material mates to each said second connector of cap covering of Claim 6 wherein said first connectors of said first part comprise Velcro hoops.”  It is unclear what “cap covering of claim 6” is referring to as neither claim 6 nor does claim 1 refer to a cap covering.  Further as Velcro has 
Claims 7 and 8 contains the trademark/trade name “Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook or loop fastener and, accordingly, the identification/description is indefinite.
Claim 8 recites the limitation "said zone of attachment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  As a zone of attachment was not previously recited, Examiner has interpreted the zone of attachment to be referring to the one or more second connectors.
Claim 8 is indefinite as it recites, “wherein said zone of attachment of second part comprises Velcro loops.”   As “second part” is not preceded by an article such as “a”, “an”, or “the”, it is unclear if Applicant is referring to “the second part” previously claimed or to an additional second part.

Claim 10 is indefinite as it recites, “wherein multiple said second parts are removably interchangeable with one or more said first parts of said head covering.”  As only a singular “second part” and only a singular “first part” was previously claimed, it is unclear how many parts are required.  
Claim 11 is indefinite as it recites, “wherein said first connectors of said first part comprise at least two receiving parts.”  First, as “one or more first connectors” was previously recited, it is unclear is more than one is now required.  Further, it is unclear if each connector has at least two receiving parts, or if Applicant is attempting to claim that there are at least two first connectors, each having a receiving part.
Claim 12 is indefinite as it recites, “wherein said second connectors of said second part comprise at least two mating parts, each said mating part receiving each said receiving part thereby forming a button configuration between each said first connector and each said second connector.”  First, as “one or more second connectors” was previously recited, it is unclear is more than one is now required. Further, it is unclear if each connector has at least two mating parts, or if Applicant is attempting to claim that there are at least two second connectors, each having a mating part.  Further, it is unclear if each mating part receives the at least two receiving parts, or if each mating part receives a corresponding one of the at least two receiving parts.

Claim 14, 15, and 17 each recites the limitation "said linear attachment zone".  There is insufficient antecedent basis for this limitation in the claims.  As no attachment zone was previously recited, Examiner has interpreted this limitation to mean the linear first connector.
Claims 16-17 are indefinite as each recites, “said one or more first connectors of said first part.”  As claim 13 recites, “said first connector” is now even further unclear how many connectors are being recited.
Claim 20 is indefinite as it recites, “wherein provides one or more visual and sound outputs.”  First it is unclear what structure “provides” the one or more visual and sound outputs as it could be the system, the first part, the second part, or more.  Further it is unclear if the “one or more visual and sound outputs” means there must be at least one visual output and one sound output or one output that is both visual and has sound.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11-12 (claim 2-6 and 11-12 as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley (US 2018/0146734).
	Regarding claim 1, Kelly discloses a cap system (Figs. 1-2b), comprising: a. A first part (200) having, i. A circular section (206), said circular section being fittable to the head of a wearer (as can be understood from Figs. 1-2b), said circular section having one or more first connectors (210); ii. A bill (204) attached to said circular section whereby said bill extends from said circular section (as best seen in Figs. 2a-2b); b. A second part (100) having a crown portion (102), said crown portion having a covering zone (as all of 102 is a zone that covers the head of the wearer) and one or more second connectors (106) adjacent to said zone of covering (best seen in Fig. 1), said one or more second connectors being attachable to said one or more first connectors of said circular section of said first part (as 106/210 are snaps as disclosed in paras. 0024-0026 or magnets, or button or hook and loop, see para. 0046).
	Regarding claims 2 and 6, Kelly discloses wherein said first part (200) comprises at least four said first connectors (210) (as seen in Fig. 2B).
Regarding claim 3, Kelly discloses a cap system wherein said one or more second connectors (106) of said second part (100) mates to each said one or more first connectors (210) of said first part (200) (as disclosed in paras. 0024-0026).

	Regarding claim 5, Kelly discloses wherein said second connectors (106) of said second part (100) comprise attachable material (as they can be a magnet fastener as disclosed in para. 0046) to said magnetized attachment zones (interpreted at magnetic first connectors 210).
Regarding claim 11, Kelley discloses wherein said first connectors (210) of said first part (200) comprise at least two receiving parts (as best as can be understood by Examiner, as seen in Figs. 2B, 210 comprises a plurality of receiving parts as they a portion of a snap fastener as disclosed in paras. 0024-0026 or portions of magnets, buttons, or hook and loop fasteners, see para. 0046) (Examiner notes “receiving parts” has been interpreted under 35 USC 112(f) and disclosed in para. 0028 of the written description where receiving parts constitute buttons and the connectors of Kelley are also buttons).
Regarding claim 12, as best as can be understood by Examiner, Kelley discloses wherein said second connectors (106) of said second part (100) comprise at least two mating parts (as best as can be understood by Examiner, as seen in Fig. 1, 106 comprises a plurality of receiving parts as they a portion of a snap fastener as disclosed in paras. 0024-0026 or portions of magnets, buttons, or hook and loop fasteners, see para. 0046), each said mating part receiving each said receiving part (receiving part of 210) thereby forming a button configuration between each said first connector and each .

Claim(s) 1, 9, and 13-17 (claims 9 and 13-17 as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US 2013/0125291).
	Regarding claim 1, Davidson discloses a cap system (Figs. 9-13), comprising: a. A first part (200) having, i. A circular section (126), said circular section being fittable to the head of a wearer (as can be understood from Figs. 9-13), said circular section having one or more first connectors (124); ii. A bill (120) attached to said circular section whereby said bill extends from said circular section (as best seen in Fig. 11); b. A second part (100) having a crown portion (112), said crown portion having a covering zone (as all of 112 is a zone that covers the head of the wearer) and one or more second connectors (118) adjacent to said zone of covering (best seen in Fig. 10), said one or more second connectors being attachable to said one or more first connectors of said circular section of said first part (as 118/124 are hoop and loop portions of a hook and loop fastener, see para. 0033-0034).
	Regarding claim 9, Davidson discloses wherein said second part (100) is readily removable from said first part (200) by a wearer of said head covering (via hook and loop 118/124).
Regarding claim 13, Davidson discloses wherein said first connector (124) of said first part (200) is linear (see Fig. 11 where 124 extends in the line of the circular part).

Regarding claim 15, Davidson discloses wherein said linear attachment zone (interpreted as linearly extending first connector 124) extends substantially about all of said circumference of said circular section (126) of said first part (200) (as can be seen in Fig. 11, 124 extends substantially about all of said circumference as it extends more that 50% of the circumference).
	Regarding claim 16, Davidson discloses wherein said one or more second connectors (118) of said second part (100) is linear (see Fig. 10 where 1118 extends in the line of the bottom edge of the crown) and is mateable with said one or more first connectors of said first part (124) (as 118 and 124 are corresponding parts of hook and loop fastener, see para. 0033-0034).
Regarding claim 17, Davidson discloses wherein said one or more second connectors (118) of said second part (100) is mateable fully about the length of said (linear attachment zone) one or more connectors (124) of said first part (100) (as can be seen in Fig. 9, the hook and loop 118 and 124 are the same length).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley as applied to claims 1 and 6 above.
	Regarding claims 7 and 8, Kelley discloses wherein said attachable material (interpreted as first connectors 210) mates to each said second connector (106) of cap covering of Claim 6 (interpreted as the cap system) wherein said first connectors of said first part comprise Velcro (as disclosed in para. 0046, the first and second connectors can be hook and loop) [claim 7] and wherein said zone of attachment (interpreted as second connectors 106) comprise Velcro (as disclosed in para. 0046, the first and second connectors can be hook and loop);  however, Kelley does not expressly wherein the first connectors are hoops (interpreted as hooks) and wherein the second connectors are loops.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use hooks on the first part and loops on the second part so that the second part may be worn without the first part where the loops won’t attract excess debris.  Further, such a configuration would at least be obvious to try as there is a finite number of solutions (2 potential solutions including first .

Claim 10 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson, as applied to claim 1 above, and further in view of Huffman (US 4023212).
	Regarding claim 10, Davidson discloses all the limitations of claim 1 above, but does not expressly discloses wherein multiple said second parts are removably interchangeable with one or more said first parts of said head covering.
	Huffman teaches interchangeable headwear wherein multiple said second parts (crown 13, see col. 4, lines 57-58 where there may be multiple crowns) are removably interchangeable (via hook and loop) with one or more said first parts (11) of said head covering (11/13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide multiple first parts to the cap system of Davidson as taught by Huffman in order to have the ability to switch out crowns when a first one may get soiled or otherwise damaged. 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley as applied to claim 1 above, and further in view of Bauer (US 6295702).
Regarding claim 18, Kelley discloses all the limitations of claim 1 above, and where the first and second connectors can be magnets (see para. 0046), but does not expressly discloses said one or more first connectors and said one or more second connectors provide electromagnetic attachment to one another.
	Bauer teaches fasteners for fashion items (see col. 5, lines 35-40) with first and second connectors wherein said one or more first connectors and said one or more second connectors provide electromagnetic attachment to one another (see col. 4, lines 26-45 and col. 24, lines 21-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the corresponding connectors of the cap system of Kelley electromagnetically attached to one another as taught by Bauer in order to provide a locking fastener preventing the first and second parts from being accidentally detached from one another when worn.
	Regarding claim 19, the modified cap system of Kelley discloses wherein a power source powers said one or more first connectors and said one or more second connectors (see col. 4, lines 26-45 where a power source is necessarily present to power the electromagnetic device).

Claim 20 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson as applied to claim 1 above, and further in view of Power-Fardy (US 5462471).
Regarding claim 20, Davidson discloses all the limitations of claim 1 above, but does not expressly disclose wherein provides one or more visual and sound outputs.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add visual and sound outputs to the cap system of Davidson as taught by Power-Fardy in order to allow the wearer to express their devotion to a cause or a team.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are headwear and fasteners analogous to Applicant’s invention.  For example, Roppatte (US 2015/0296915), Denny (US 2017/0374422), and Durand (US 2017/0347733) each teaches a cap with a separable crown and visor portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732